DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 46 is incomplete, and has not been examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan Ma et al. (“High Q factor chalcogenide ring resonators for cavity-enhanced MIR spectroscopic sensing”), cited in the IDS filed 3/23/22.
Re. Claim 57, Pan Ma et al. discloses a method of manufacturing an optical ring resonator, the method comprising: 
depositing an As2Se3 film on a first material layer, wherein the first material layer is disposed on a substrate layer (Section 3.1, p. 19975, “Ge11.5As24Se64.5 films were deposited via thermal evaporation onto thermally oxidized silicon (TOx) wafers using an Angstrom Engineering deposition system. A 3µm thick Ge11.5As24Se64.5 bottom cladding followed by a 2.5µm thick Ge11.5As24Se64.5 core layer was deposited onto a silicon wafer with a thick 5µm TOx layer.”); 
depositing a patterned resist layer comprising a closed loop pattern on the As2Se3 film (Section 3.1, p. 19975, “Resonator patterns were then formed on the film using standard positive photoresist technology exposed with a Canon MPA 500 1x projection aligner followed by standard wet development.”); 
etching an exposed portion of the As2Se3 film, thereby retaining a patterned As2Se3 film on the first material layer, the patterned As2Se3 film comprising the closed loop pattern of the patterned resist layer (Section 3.1, p. 19975, “The ChG core layer was then dry-etched using an inductively coupled plasma reactive ion etcher (Oxford Instruments Plasmalab ICP100) with CHF3 gas as described in [38].”); 
removing the patterned resist layer (Section 3.1, p. 19975, “The residual photoresist layer was removed using wet chemical stripping and oxygen/argon plasma etching.”); and 
depositing a second material layer on the first material layer and the patterned As2Se3 film, such that the first material layer and the second material layer collectively form a cladding layer and the patterned As2Se3 film comprising the closed loop pattern is disposed within the cladding layer, thereby forming a closed loop core (Section 3.1, p. 19975, “The top surface of the waveguides was covered with a 10 µm thick fluoropolymer layer, which prevents surface chemisorption of hydrocarbon and water contaminants.”).  
Re. Claim 59, Pan Ma et al. discloses the patterned resist layer further comprises one or more linear patterns disposed adjacent to the closed loop pattern such that the patterned As2Se3 film retained after etching the exposed portion of the As2Se3 film comprises both the closed loop pattern and the one or more linear patterns such that, after the second material layer is deposited on the first material layer and the patterned As2Se3 film, the one or more linear patterns of the patterned As2Se3 film form one or more bus waveguides adjacent the closed loop core (Fig 5a).  
Allowable Subject Matter
Claims 58 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 58, the prior art does not disclose or reasonably suggest the method as required, wherein the closed loop pattern comprises a radius of less than 10 µm such that the closed loop core comprises a radius of less than 10 µm.  
The most applicable prior art, Ma et al., discussed above, fails to disclose or reasonably suggest the required loop radius, and instead discloses a loop radius of 180 µm (Fig 5a, p. 19975).
Re. Claim 60, the prior art does not disclose or reasonably suggest the method as required, wherein a maximum spacing distance between a portion of each of the one or more linear patterns located nearest the closed loop pattern and the closed loop pattern is 200 nm or less such that a maximum spacing distance between a portion of each of the one or more bus waveguides located nearest the closed loop core and the closed loop core is 200 nm or less.
The most applicable prior art, Ma et al., discussed above, fails to disclose or reasonably suggest the required maximum spacing, and instead discloses a spacing ranging from 1500 nm to 3500 nm (p. 19974, “the coupler gap was varied between 1.5 and 3.5 µm”).
Claims 41-45 and 47-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 41-45 and 47-49, the prior art does not disclose or reasonably suggest an optical ring resonator comprising a closed loop core, the closed loop core comprises a phase matching bandwidth extending greater than ±40 nm from the zero-dispersion wavelength; and upon receipt of a plurality of pump photons comprising a pump wavelength, which comprises the zero-dispersion wavelength, the closed loop core is structurally configured to generate one or more quantum correlated photon pairs by a spontaneous four-wave mixing process at paired resonant modes corresponding with wavelengths within the phase matching bandwidth, in combination with the remaining limitations of the claims.
Re. Claims 50-56, the prior art does not disclose or reasonably suggest a method of generating one or more quantum correlated photon pairs, wherein the closed loop core comprises a phase matching bandwidth extending greater than ±40 nm from the zero- dispersion wavelength, and wherein the one or more quantum correlated photon pairs are generated by the-four wave mixing process at paired resonant modes corresponding with wavelengths within the phase matching bandwidth, in combination with the remaining limitations of the claims.
The most applicable prior art, Boyd et al. (US 2003/0231826 A1), cited in the IDS filed 3/23/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/8/22